 1                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 2                                     AT SEATTLE
 3
      UNITED STATES OF AMERICA,                           )
 4                                                        )   NO. 2:21-cr-00056-RSM
                                     Plaintiff,           )
 5                   v.                                   )   ORDER APPOINTING RUSSELL M. AOKI
 6                                                        )   AS COORDINATING DISCOVERY
     (1)   KEFENTSE LUMUMBA-OLABISI,                      )   ATTORNEY
 7   (2)   KENNETH N. LEE,                                )
     (3)   EDWARD COLEMAN,                                )
 8   (4)   JIMMY J. CARTER, and                           )
 9   (5)   KEVIN L. GIPSON,                               )
                                                          )
10                                   Defendants.          )
11          It is hereby ORDERED that Russell M. Aoki is appointed as Coordinating
12
     Discovery Attorney for court-appointed defense counsel.
13
            The Coordinating Discovery Attorney shall oversee any discovery issues common to
14
15   all defendants. His responsibilities will include:

16          •   Managing and, unless otherwise agreed upon with the Government, distributing
                discovery produced by the Government and relevant third-party information
17              common to all defendants;
18
            •   Assessing the amount and type of case data to determine what types of
19              technology should be evaluated and used so duplicative costs are avoided and the
                most efficient and cost-effective methods are identified;
20
21          •   Acting as a liaison with federal prosecutors to ensure the timely and effective
                exchange of discovery;
22
            •   Identifying, evaluating, and engaging third-party vendors and other litigation
23
                support services;
24
            •   Assessing the needs of individual parties and further identifying any additional
25              vendor support that may be required—including copying, scanning, forensic
26              imaging, data processing, data hosting, trial presentation, and other technology
                depending on the nature of the case;
27
28

      ORDER APPOINTING RUSSELL M. AOKI AS COORDINATING DISCOVERY ATTORNEY - 1
 1          •   Identifying any additional human resources that may be needed by the individual
                parties for the organization and substantive review of information; and
 2
 3          •   Providing training and support services to the defense teams as a group and
                individually.
 4
            When executing these responsibilities, the Coordinating Discovery Attorney shall
 5
 6   assess the most effective and cost-efficient methods to organize the discovery with input

 7   from defense counsel.
 8
            The Coordinating Discovery Attorney’s duties do not include providing
 9
     representation services, and therefore will not be establishing an attorney-client relationship
10
     with any of the defendants. Discovery intended for counsel of a specific defendant and not
11
12   to be shared among all defense counsel, shall be produced by the Government directly to

13   defense counsel for that defendant. For discovery common to all defendants, discovery
14
     issues specific to any defendant shall be addressed by defense counsel directly with the
15
     Government and not through the Coordinating Discovery Attorney.
16
            For any common discovery that has already been produced by the Government prior
17
18   to this Order, the Government shall provide a copy to the Coordinating Discovery Attorney

19   within 14 days. Any additional discovery not already produced shall be provided directly to
20
     the Coordinating Discovery Attorney, who shall duplicate and distribute the discovery to all
21
     defense counsel, unless the Government elects to produce discovery directly to defense
22
     counsel with a simultaneous copy to the Coordinating Discovery Attorney. The Government
23
24   shall work with the Coordinating Discovery Attorney to provide discovery in a timely

25   manner.
26
            The Coordinating Discovery Attorney shall petition this Court, ex parte, for funds
27
     for outside services and shall monitor all vendor invoices for these services including
28

      ORDER APPOINTING RUSSELL M. AOKI AS COORDINATING DISCOVERY ATTORNEY - 2
 1   confirming the work that was previously agreed to be performed. However, his time and the
 2   time spent by his staff will be paid by the Administrative Office of the U.S. Courts,
 3
     Defender Services Office. All petitions for outside services shall include a basis for the
 4
     requested funds and a determination that the costs of the services are reasonable.
 5
 6          The Coordinating Discovery Attorney shall also provide this Court with [monthly if

 7   web-hosted database solution is used / periodic if the solution is sortable spreadsheet or
 8   other desktop solution] ex parte status reports depicting the status of work and whether that
 9
     work remains within the budget of any funds authorized by the Court, with the copy
10
     provided to defense counsel.
11
12          DATED this 30th day of April, 2021.

13
14
15
16
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER APPOINTING RUSSELL M. AOKI AS COORDINATING DISCOVERY ATTORNEY - 3
